Keshner v Hein Waters & Klein (2020 NY Slip Op 03906)





Keshner v Hein Waters & Klein


2020 NY Slip Op 03906


Decided on July 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2018-04357
 (Index No. 711923/16)

[*1]Maurice Keshner, respondent,
vHein Waters & Klein, et al., appellants.


Abrams Garfinkel Margolis Bergson, LLP, New York, NY (Robert J. Bergson and Andrew W. Gefell of counsel), for appellants.
Andrew Lavoott Bluestone, New York, NY, for respondent.
In an action, inter alia, to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Queens County (Leonard Livote, J.), entered February 23, 2018. The order, insofar as appealed from, granted the plaintiff's motion for leave to reargue his opposition to the defendants' prior motion pursuant to CPLR 3211(a) to dismiss the complaint, which had been granted in an order of the same court entered July 26, 2017, and, upon reargument, vacated the determination in the order entered July 26, 2017, granting that branch of the defendants' prior motion which was pursuant to CPLR 3211(a) to dismiss the cause of action alleging legal malpractice and thereupon denied that branch of the defendants' prior motion.

DECISION & ORDER
Motion by the plaintiff, inter alia, to dismiss the appeal on the ground that it has been rendered academic by an order of the same court entered September 27, 2018. By decision and order on motion of this Court dated February 7, 2019, that branch of the motion which is to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal is granted; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements.
In an order entered September 27, 2018, the Supreme Court, inter alia, granted that branch of the defendants' motion which was to correct an order entered February 23, 2018, vacated the order entered February 23, 2018, and set forth a substituted order therefor. As the order entered February 23, 2018, was vacated by the order entered September 27, 2018, the appeal from the order entered February 23, 2018, must be dismissed.
BALKIN, J.P., COHEN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court